       Case 2:21-mc-00147-SWS Document 19-1 Filed 09/10/21 Page 1 of 7




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF WYOMING

WEIHAI TEXTILE GROUP IMPORT &                         )
EXPORT CO., LTD.,                                     )
                                                      )       Case No.: 2:21-MC-00147-SWS
                Petitioner,                           )
                                                      )
       v.                                             )
                                                      )
ERUPTION HOLDINGS, INC.,                              )
                                                      )
                Respondent.                           )


                                          EXHIBIT A

                              AFFIDAVIT OF JOHN LEGGE

                        RESPONSE IN OPPOSITION TO
              MOTION FOR LEAVE TO CONDUCT LIMITED DISCOVERY


       John Legge, being of legal age, sound mind, and duly sworn, hereby swear and testify

as follows:

       1.       I have read and understand the following information, including its

accompanying exhibits, and that as presented in the Response in Opposition to Motion for Leave to

Conduct Limited Discovery. To the best of my knowledge and ability, I verify and swear, under

penalty of perjury, the same to be true and accurate.

       2.       Eruption did provide Mr. Liang with an e-mail address.

       3.       I had intended for this gesture to assist with communications regarding Eruption’s

order with the Feimann Group in March of 2018. Nothing more.

       4.       Despite providing the e-mail address, I did not authorize Mr. Liang to represent



                                 WEIHAI V. ERUPTION, 2:21-CV-147-SWS
                                              PAGE 1 of 4
           Case 2:21-mc-00147-SWS Document 19-1 Filed 09/10/21 Page 2 of 7




Eruption in any manner whatsoever.

       5.       Eruption’s order (entirely unrelated and prior to this matter) with Feimann Group,

the wire transfer, and the e-mail address constitute the entirety of the relationship between

Eruption and Mr. Liang.

       6.       No other relationship exists between Mr. Liang and myself and/or Eruption.

       7.       In reviewing the pleadings in this matter my e-mail address does not appear in the

record until December 28, 2018.

       8.       Unfortunately, I did not afford this message any attention as neither I nor Eruption

had dealings in China or with a Chinese-based provider.

       9.       The first time Eruption came to realize an issue was brewing, and a fraud had been

committed, was upon contact from Brown & Joseph, which was delivered to my home address.

Please see Exhibit 1, attached hereto and incorporated by reference, depicting a true and accurate

copy of the mailing envelope delivered to my personal residence.

       10.      I understand Petitioner claims I have reviewed additional or new materials in this

matter. This is not accurate.

       11.      The purported additional files were those items previously provided in the Brown

and Joseph mailing in mid-2019.

       12.      No other “new” documents have been received.

       13.      In 2019, I reviewed the materials provided by Brown and Joseph.

       14.      In 2021, I again reviewed those materials to respond to Petitioner’s confirmation

request.

       15.      With the context of the litigation shedding a different light on the matter, certain

materials resonated differently with me than they had in 2019.


                                 WEIHAI V. ERUPTION, 2:21-CV-147-SWS
                                              PAGE 2 of 4
Case 2:21-mc-00147-SWS Document 19-1 Filed 09/10/21 Page 3 of 7
Case 2:21-mc-00147-SWS Document 19-1 Filed 09/10/21 Page 4 of 7
     Case 2:21-mc-00147-SWS Document 19-1 Filed 09/10/21 Page 5 of 7




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF WYOMING

WEIHAI TEXTILE GROUP IMPORT &          )
EXPORT CO., LTD.,                      )
                                       )     Case No.: 2:21-MC-00147-SWS
            Petitioner,                )
                                       )
     v.                                )
                                       )
ERUPTION HOLDINGS, INC.,               )
                                       )
            Respondent.                )


                                 EXHIBIT A

                          AFFIDAVIT OF JOHN LEGGE

                    RESPONSE IN OPPOSITION TO
          MOTION FOR LEAVE TO CONDUCT LIMITED DISCOVERY




                             EXHIBIT 1
Case 2:21-mc-00147-SWS Document 19-1 Filed 09/10/21 Page 6 of 7
Case 2:21-mc-00147-SWS Document 19-1 Filed 09/10/21 Page 7 of 7
